Citation Nr: 1232104	
Decision Date: 09/18/12    Archive Date: 09/24/12

DOCKET NO.  06-21 452	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to service connection for gastritis, claimed as stomach problems.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. M. Casula, Counsel 


INTRODUCTION

The Veteran had active service from May 1975 to June 1976.

This matter comes before the Board of Veterans' Appeals (Board) from a January 2006 rating decision of the above Regional Office (RO) of the Department of Veterans Affairs (VA) which denied service connection for gastritis.

In July 2009, the Board remanded this matter in order to provide the Veteran all notification action required by the VCAA and Dingess v. Nicholson, 19 Vet. App. 473 (2006), as well as to obtain the Social Security Administration (SSA) records pertinent to the Veteran's claim for disability benefits.  As such development was accomplished, the Board concludes there was substantial compliance with the remand directives of July 2009.  Stegall v. West, 11 Vet. App. 268 (1998).

In January 2010, the Board remanded this matter again, in order to obtain an opinion from a VA examiner, regarding the etiology of the Veteran's current stomach problems.  The record reflects that he underwent a VA examination and an opinion was rendered by the VA examiner in February 2010, and an addendum opinion in October 2010; thus, the Board concludes there was substantial compliance with the remand directives of January 2010.  Stegall v. West, supra.

Although further delay is regrettable, for reasons set forth below, the appeal must again be REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The Veteran essentially contends that his current stomach/gastric problems had an onset in service and have continued ever since service.  

Service treatment records (STRs) show that that the Veteran was treated in February 1976 for complaints of abdominal pain and the assessment was acute gastritis.  His separation examination in May 1976 revealed a normal clinical evaluation.  

Post-service private treatment records dated in 1979, 1980, and 1981, showed that the Veteran was treated for complaints of gastrointestinal problems and for peptic ulcer disease (PUD).  In May 1979 there were x-ray findings of PUD.  In October 1980, an x-ray showed changes of the duodenal bulb suggesting peptic disease, but no active ulcer crater was seen.  In July 1981 the Veteran reported he had been seen within the past few months for continued epigastric pain and dyspepsia.  In February 1982, there were x-ray findings of PUD.  Thereafter, in October 1995 he was seen for complaints of stomach pain and the impressions included gastritis, duodenitis, and hiatal hernia with reflux.  In April 1998, he presented for work up of a two year history of reflux symptomatology.  It was noted that he had long, greater than 20 year history of dyspepsia, constipation, and gassiness.  The impression was progressive dyspepsia, and rule out PUD, gastritis, atypical component of irritable bowel syndrome, gastroparesis, etc.  In July 2003, the Veteran was seen for a history of GERD (gastroesophageal reflux disease), and subsequent treatment records showed ongoing treatment for GERD.  

On the VA examination in December 2005, the diagnoses included gastric reflux, gastritis, duodenitis, and irritable bowel syndrome.  The examiner opined that it was not at least as likely as not that the Veteran's current stomach and bowel conditions were related to treatment for a stomach condition during service.  The examiner's rationale was the Veteran was treated for an acute rather than a chronic condition during military service, and that post military service there was a lack of evidence to support that the condition was chronic immediately following military service.  

On VA examination in February 2010, the diagnoses included GERD, under treatment; remote history of PUD; mild gastritis found on examination; and negative examination for duodenitis.  The examiner opined that the Veteran's remote history of gastritis, duodenitis, and GERD, were not caused by or secondary to military service.  The examiner's rationale was the Veteran had two separate sets of x-rays which showed a normal esophagus, and that GERD was diagnosed by this procedure, and that had the Veteran had reflux at that time, it would have been shown.  The examiner also noted that on his discharge physical he had a normal physical examination, and on this examination it was noted that the Veteran was "in good health".  The examiner also noted that the Veteran's weight went from normal (at the time of separation from service) to obese (currently), and that obesity was a causative factor for GERD.  The examiner also noted that smoking and alcohol contributed to GERD, and that there was the aging factor.  In looking at all the different risk factors, the examiner saw that the Veteran had multiple risk factors unrelated to military service that could contribute to the development of GERD.  The examiner also noted that x-rays taken during military service did not demonstrate GERD.  In conclusion, the examiner opined that the Veteran's current complaints relating to his stomach, which included GERD, gastritis, duodenitis, and peptic ulcer, which was healed and had not been recurrent, were not caused by or secondary to military service.

In a VA addendum opinion, dated in October 2010, the examiner offered further rationale for the February 2010 opinion, noting that after the Veteran left the service, the first records that indicate any type of recurrent stomach condition was in May 1979 - three years after his discharge - when an upper GI series showed he had PUD.  The examiner noted that further x-rays in 1980 and 1981 showed various conditions such as peptic ulcer, gastritis and/or duodenitis, but that a diagnosis of GERD did not appear until October 1990.  The examiner noted the record showed that the Veteran was treated for one episode of acute gastritis while on active duty, did not have any other treatments for gastritis or a stomach condition during the presumptive period after service, and that there was no evidence of a recurrent stomach condition until three years after leaving service.  The examiner concluded that the Veteran's one time acute gastritis condition that was treated in service was not evidence of a recurrent or chronic condition such as the Veteran has claimed, such as PUD, gastric reflux, gastritis, or duodenitis, because there is no evidence to support a chronic or recurrent stomach condition shortly after military service.  

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, supra.  Herein, after reviewing the record and the Veteran's statements, the Board finds that the Veteran is competent to report on his ongoing stomach/gastric complaints, and that his statements are credible in light of the medical evidence of record - as highlighted above.

While the Board acknowledges that there have been two VA medical providers who have examined the Veteran and provided definitive medical opinions regarding the etiology of the Veteran's current problems, along with references to the record and supporting rationale, neither of these VA medical providers, in providing their opinion, specifically considered the competent and credible lay statements made by the Veteran regarding his ongoing stomach/gastric issues since service.  The Court of Appeals for Veteran Claims (Court) has held that once VA undertakes a duty to provide a medical examination, due process requires VA to notify the claimant prior to the adjudication of the claim of any inability to obtain evidence sought (including a VA examination with medical opinion).  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); see also Daves v. Nicholson, 21 Vet. App. 46, 51 (2007); Bowling v. Principi, 15 Vet. App. 1, 12 (2001) (emphasizing the Board's duty to return an inadequate examination report "if further evidence or clarification of the evidence... is essential for a proper appellate decision").  Thus, because the VA examiners in 2005 and 2010 did not address the Veteran's lay statements of continuity of symptomatology, including his regarding the onset of his current stomach/gastric condition occurring during service and that he has experienced related symptoms continuously since that time, a remand was required.  On remand, a supplemental medical opinion should be obtained to take into account the Veteran's lay statements that he experienced stomach/gastric symptoms continuously since his active service.  See 38 C.F.R. § 4.2; Daves v. Nicholson, supra. 

In remanding this appeal, the Board acknowledges for the record an argument from the Veteran's representative made in the July 2012 post-remand brief that essentially asserts that the VA examiner's opinions of February and October 2010 are inadequate because the examiner is a nurse practitioner.  The representative further contended that the Board should seek a medical opinion from a specialist in gastroenterology.  However, the Board finds this argument unpersuasive as there is no evidence of record, other than the Veteran's representative's allegations, for the Board to conclude that the nurse practitioner in this case was not competent and qualified to examine the Veteran and provide an opinion.  See, e.g., Cox v. Nicholson, 20 Vet. App. 563, 568-69 (2007).  The Board notes that VA is not prohibited from having nurse practitioners conduct examinations, and that VA satisfies its duty to assist when it provides a medical examination performed by a person who is qualified through education, training, or experience to offer medical diagnosis, statements, or opinions able to provide competent medical evidence, whether that is a doctor, nurse practitioner or physician's assistant.  Id.

Although further delay is regrettable, the case must be REMANDED for the following action:

1. Forward the claims folder, to include a copy of this remand, to the examiner who conducted the February 2012 VA examination (and also provided the October 2010 addendum) for a supplemental opinion.  Request the examiner review the claims folder again, and to note that such review has been accomplished.  If the prior examiner is not available, or is unable to provide a supplemental opinion, forward the claims folder and a copy of this remand to another appropriate examiner(s) in order to render the requested medical opinions noted below.

a. The examiner should be asked to opine as to whether it is at least as likely as not (i.e., to a 50-50 or greater degree of probability) that any current gastric or stomach disorder had an onset in or is causally related to the Veteran's active service (during which the Veteran underwent treatment for acute gastritis); or whether such a causation or relationship is unlikely (i.e., less than a 50 percent probability). 

b. In offering any opinion(s), the examiner must acknowledge and discuss the Veteran's competent and credible report of a continuity of gastric/stomach symptoms he has experienced since service.  The examiner also should be advised that an indication that there was no treatment for a chronic gastric or stomach condition after service as the basis for the opinion is insufficient - especially in light of the Veteran's competent and credible report of ongoing symptoms since service. 

c. The examiner must explain the rationale for any opinion(s) given, and if unable to provide the requested opinions without resorting to speculation, it should be so stated, the examiner should clearly and specifically so specify, along with an explanation as to why that is so. 

2. Once the above-requested development has been completed, the Veteran's claim must be readjudicate.  If any decision remains denied, the Veteran and his representative must be provided with an appropriate supplemental statement of the case, as well as an opportunity to respond.  The case must then be returned to the Board for further appellate consideration, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

